DETAILED ACTION
Claim(s) 1, 3-5, 7 and 10-17 are presented for examination. 
Claims 1 and 7 are amended.
Claims 2, 6, 8 and 9 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Interview 
An Examiner initiated interview was conducted with Tri Dang (Reg. No 71,853) on September 12th, 2022 to provide clarification of proposed claim amendments (see interview summary paper # 20220912). 

Applicant’s amendments filed September 7th, 2022 do not place the claims in condition for allowance since previously cited prior art by “Myhre” in view of “Wang” still disclose at least the amended part of the claims as indicated below. The newly added limitations introduce new issue(s) which require additional consideration and/or search.


Response to Arguments
Applicant’s arguments (see remarks pages 6-8 of 9) filed September 7th, 2022 with respect to rejection of claim(s) 1-17 under 35 U.S.C. § 103 have been fully considered but they are not persuasive for reasons set forth below:

Regarding Claim 1, the applicant argued that, There is simply no disclosure in Myhre that the Myhre indication is transmitted "based on the configuration" that comprises "information for an operation of the at least one RAN slice of the RAN including information on at least one of: a process, a protocol function, or a resource required by the at least one RAN slice" as specified by claim 1. There is also no disclosure in Myhre that the Myhre indication is transmitted based on "configuration updates in terms of protocols and RAN functions for the at least one RAN slice" as specified by claim 1 ...Therefore, Myhre cannot disclose "transmit a RAN slice configuration message to the RAN based on the configuration" and "transmit the RAN Slice configuration message based on configuration updates in terms of protocols and RAN functions for the at least one RAN slice" as specified by claim 1. [Remarks, page 6-8 of 9].

	In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Wang (US 2018/0176858 A1) fig. 13: Step “1315”, pg. 10, ¶140 discloses as follows.

	[0140] In step 1315, the NSSF 1226 may provide a network slice selection response (result) message to the RAN node 1224, which may indicate the selected NSID (e.g., NSID2 in the example signal flow of FIG. 13) and associated IP address information for the selected CP entry point (e.g., NS2 CP entry point 1242 in the example signal flow of FIG. 13. Since each NSID may include a CNSID and a RANSID, at least according to some embodiments, the network slice selection response may implicitly indicate a specific (“second”) core network slice and a specific (“second”) radio access network slice. As another possibility, the network slice selection response may explicitly include an indication of a selected “second” core network slice and/or “second” radio access network slice for the second service request.

	In other words, Wang teaches and "transmit the RAN Slice configuration message based on configuration updates in terms of protocols and RAN functions for the at least one RAN slice" by disclosing – 

	the NSSF 1226 provides a network slice selection response (result) message to the RAN node 1224, indicating the selected NSID (e.g., NSID2 in the example signal flow of FIG. 13) and associated IP address information for the selected CP entry point (e.g., NS2 CP entry point 1242 in the example signal flow of FIG. 13. The network slice selection response implicitly indicates a specific (“second”) core network slice and a specific (“second”) radio access network slice and explicitly includes an indication of a selected “second” core network slice and/or “second” radio access network slice for the second service request.

        Therefore a prima facie case of obviousness is established by “Myhre” in view of “Wang” under 35 U.S.C. § 103 for teaching each and every limitation of the claim(s).

	In the limited time allotted for AFCP 2.0, an additional search performed by the Examiner resulted in the following relevant prior art(s). However further search and/or consideration is required. 

United States Patent No.: Chatras et al. (US 10,958,541 B2); see fig. 3, cols. 8-11.

Conclusion   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141.  The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469